 Case 2:00-cv-03019-URC Document 13 Filed 02/27/19 Page 1 of 2 Page ID #:21



 1   GOLDSMITH & HULL/Our File #:570364
 2   A Professional Corporation
     STEPHEN R. GOLDSMITH (SBN 291555)
 3   16933 PARTHENIA STREET
     NORTHRIDGE, CALIFORNIA 91343
 4
     Tele: (818) 990-6600 Fax : (818) 990-6140
 5   govdept1@goldsmithcalaw.com
 6
     ATTORNEYS FOR PLAINTIFF
 7

 8
                             UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,              )    COURT NO. 2:00-cv-03019-URC
                                            )
12             Plaintiff,                   )
13                                          )    SATISFACTION OF JUDGMENT
     VS.                                    )
14                                          )
15   LONNIE C. PATE                         )
                                            )
16         Defendant.                       )
17
                                            )

18   TO THE ABOVE-ENTITLED COURT:
19
           Satisfaction is hereby acknowledged of said judgment, entered on October 24,
20
     2000, in favor of the United States of America, and against LONNIE C. PATE and the
21

22   Clerk is hereby authorized and directed to enter a Full Satisfaction of record in the said
23
     action.
24

25   DATED: February 27, 2019                       GOLDSMITH & HULL, P.C.
26
                                                               /S/
27                                                  Stephen R. Goldsmith
                                                    ATTORNEY FOR PLAINTIFF
 Case 2:00-cv-03019-URC Document 13 Filed 02/27/19 Page 2 of 2 Page ID #:22



 1                                CERTIFICATE OF MAILING
 2
     I Sonia Molina, declare:
 3
           That I am employed in the LOS ANGELES COUNTY, CA; that my business
 4

 5   address is 16933 PARTHENIA STREET, NORTHRIDGE, CALIFORNIA 91343; that

 6   I am over the age of 18 years, and am not a party to the above-entitled action;
 7
           That I am employed by GOLDSMITH & HULL, P.C. who is/are a member of the
 8

 9   Bar of the United States District Court for the Central District of California, at whose

10   direction the service of mail described in this Certificate was made; that I deposited in the
11
     United States mail, in the above entitled action, in an envelope bearing the requisite
12
     postage, a copy of SATISFACTION OF JUDGMENT, addressed to:
13

14

15

16   LONNIE C. PATE, et al.
     ***** ********* **
17   COMPTON CA *****
18

19   at his/her last known address, at which place there is a delivery service by the United
20
     States Mail.
21

22         This Certificate is executed on          February 27, 2019 at NORTHRIDGE,

23   CALIFORNIA.
24
           I certify under penalty of perjury that the foregoing is true and correct.
25
                                                             /S/
26
                                                         Sonia Molina
27
